DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Response to Amendment
Regarding claims rejected under 35 USC 103:
Applicant’s amendment is considered to have overcome the applied rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO/201602726A1 and US2016/0065543A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "”or of the second device" in is first limitation before recitation of a second device.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims do not cure this deficiency and are therefore likewise rejected.

Claims 3-6, 8, 11-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 3, 11, and 16 recite “includes security credentials,” where it is not clear whether this refers to the security credential / security credentials of their respective independent parent claims. As such, the exact credentials being claimed are unclear. Claims 4-6, 8, 12-13, and 17-19 respectively depend on claims 3, 11, and 16, but do not address this deficiency. As such, they are likewise rejected.

Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of said claims recites a “data-idle” state, where it is not clear whether this is the same as the “DATA-DISCONNECTED” state, of if the latter is intended to first transition to the idle state. As such, the claimed state flow is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault (WO 2016/020726 A1) in view of Muranaka (US 2016/0065543 A1).

Regarding claim 1, Arsenault discloses: A method, comprising: 
receiving from a first device (e.g., IoT devices 10 / gateway 11 in Fig. 1 of Arsenault) an action request message generated by the first device, wherein the action request message includes unique identifying information associated with the first device, wherein the action request message is an initial message of the first device or of the second device (e.g., application server gateway 16 / application server 17 in FIG. 1 of Arsenault); 
Refer to at least [0019] and [0049] of Arsenault with respect to a request with a unique identifier. 
searching a valid user equipment database for information in a record corresponding to the identifying information associated with the first device, wherein the information in the record corresponding to the unique identifying information associated with the first device includes private destination information corresponding to a second device, wherein the second device is managed by a private communication network,
Refer to at least [0021] and [0057]-[0059] of Arsenault with respect to a mapping table which is used in mapping the unique identifier to the relevant application service within the service provider networks. 
and wherein the action request message does not include information that identifies the second device; 
Refer to at least the abstract, [0014], [0017], and [0047] of Arsenault with respect to the IoT devices / gateway having no awareness of the destination application service. 
forwarding the action request message according to the private destination information corresponding to the second device; and 
Refer to at least [0019], [0024], [0047], and [0064]-[0065] of Arsenault with respect to the request being forwarded to the application service.
establishing [a session with the second device], wherein the second device is a cellular IoT device.
Refer to at least [0066]-[0072] of Arsenault with respect to establishing communications between the IoT devices / gateway and the application service.
Refer to at least [0003]-[0004] and [0048] of Arsenault with respect to cellular networks as exemplary networks. 
	Arsenault does not appear to specify: retrieving from the valid user equipment database a security credential corresponding to the second device; establishing an authenticated session with the second device based on the security credential corresponding to the second device; the second device being in a DATA-DISCONNECTED state. However, Arsenault in view of Muranaka discloses: retrieving from the valid user equipment database a security credential corresponding to the second device; 
Refer to at least FIG. 3A-4B and [0062]-[0071] of Muranaka with respect to a table storing encryption key information for communications with, e.g., a field device.
establishing an authenticated session with the second device based on the security credential corresponding to the second device; 
Refer to at least [0003] of Muranaka with respect to an encrypted session. 
the second device being in a DATA-DISCONNECTED state.
Refer to at least the abstract and [0007] of Muranaka with respect to a sleep state.
	The teachings of Arsenault and Muranaka both concern mapping information, as well as providing and managing connections to servers. Accordingly, they are considered to be within the same field of endeavor and combinable as such.
	Therefore it would have been obvious to one of ordinary skill in the art before the filing data of Applicant’s invention to modify the teachings of Arsenault to further provide support for field device-to-server and server-to-field device encrypted communication for at least the purpose of securing the exchanged data’s privacy from, e.g., the operator’s network of Arsenault. It further would have been obvious to provide support for field devices in a sleep state for at least the purposes discussed in the cited portions of Muranaka (e.g., compatibility with the encryption and dynamic IP addresses).

Regarding claim 2, it is rejected for substantially the same reasons as claim 1 above (e.g., FIG. 3A-4B of Muranaka).

Regarding claim 3, Arsenault-Muranaka discloses: The method of claim 1 wherein the unique identifying information associated with the first device includes security credentials.
Refer to at least FIG. 7 and [0091] of Arsenault with respect to the unique identifier. 
Refer to at least FIG. 3A-4B of Muranaka with respect to the encryption key.
	This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 4, it is rejected for substantially the same reasons as claim 3 above.

Regarding claim 7, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Muranaka concerning exiting the sleep state).

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., encrypted communications as per the cited portions of Muranaka).

Regarding independent claim 9, it is substantially similar to independent claim 1 above, but further concerns a plurality of messages. Accordingly, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations and obviousness rationale) and further in view of at least [0017], [0049], and [0055] of Arsenault concerning multiple requests.

Regarding claims 10-11, they are substantially similar to claims 2-3 above, and are therefore likewise rejected.

Regarding independent claim 14, it is substantially similar to independent claim 9 above, and is therefore likewise rejected (i.e., the citations and obviousness rationale).

Regarding claims 15-17 and 20, they are substantially similar to claims 2-4 and 7 above, and are therefore likewise rejected.

Claims 5-6, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault-Muranaka as applied to claims 1-4, 7-11,14-17, and 20 above, and further in view of “A SOA-based Middleware Concept for In-vehicle Service Discovery and Device Integration,” hereinafter “Eichhorn” and Guba (US 20040135670 A1).

Regarding claim 5, Arsenault-Muranaka does not disclose: wherein the encryption key is a first encryption key that corresponds to user-centric wireless communication services of a vehicle; and wherein the second device uses the first encryption key to provide access to the user-centric wireless communication services and wherein the first encryption key cannot be used to provide access to manufacturer-centric wireless communication services-from the second device. However, Arsenault-Muranaka in view of Eichhorn discloses: wherein the encryption key is a first encryption key that corresponds to [services].
Refer to at least section IV.A and Fig. 3 of Eichhorn with respect to a client and their respective key or keys. 
Arsenault-Muranaka-Eichhorn does not specify: [the first encryption key corresponding] to user-centric wireless communication services of a vehicle; and wherein the second device uses the first encryption key to provide access to the user-centric wireless communication services and wherein the first encryption key cannot be used to provide access to manufacturer-centric wireless communication services from the second device. However, Arsenault-Muranaka-Eichhorn  in view of Guba discloses: [the first encryption key corresponding] to user-centric wireless communication services of a vehicle; and wherein the second device uses the first encryption key to provide access to the user-centric wireless communication services and wherein the first encryption key cannot be used to provide access to manufacturer-centric wireless communication services from the second device.
Refer to at least [0025] of Guba with respect to different access rights and associated vehicle keys, including a manufacturer key and different user keys. 
The teachings of Arsenault-Muranaka concern device access control and managing encryption keys, and are considered to be combinable with Eichhorn and Guba concerning having different user and manufacturer keys for access control. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Arsenault-Muranaka to further include support for manufacturer key and additional user key permissions for at least the reasons suggested in IV of Eichhorn (i.e., that there need to be services which are not accessible to everyone for safety reasons). Further, the substitution of one known element for another (i.e., additional keys and permissions) would have yielded predictable results (Eichhorn already has support for multiple keys as per at least Fig. 3) to one of ordinary skill in the art at the time.

Regarding claim 6, it is rejected for substantially the same reasons as claim 5 above (i.e., the citations; it would have been obvious for substantially the same reasons).

Regarding claims 12-13, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Regarding claims 18-19, they are substantially similar to claims 5-6 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (e.g., the abstract, FIG. 1, and [0056]-[0059] of US 2007/0248091 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432